Citation Nr: 0632448	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  00-11 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder. 

2.  Entitlement to service connection for a low back 
disorder. 

3.  Entitlement to service connection for a joint disorder of 
the arms and legs manifested by pain and swelling. 

4.  Entitlement to service connection for a chronic throat 
disorder.

5.  Entitlement to service connection for chronic ear 
infections. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1989 to November 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision.  In March 2001 
and November 2003, the Board remanded for further 
development.  


FINDINGS OF FACT

1.  The veteran does not have a knee disorder related to 
service. 

2.  The veteran does not have a low back disorder related to 
service.

3.  The veteran does not have a joint disorder of the arms 
and legs manifested by pain and swelling related to service.

4.  The veteran does not have a chronic throat disorder 
related to service.

5.  The veteran does not have chronic ear infections related 
to service.


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).  

2.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).   

3.  A joint disorder of the arms and legs manifested by pain 
and swelling was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006).   
  
4.  A chronic throat disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).  

5.  Chronic ear infections were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in May 2001, June 2003, 
June 2004, September 2005, and January 2006.  The RO 
specifically informed the veteran of the evidence required to 
substantiate her claims, the information required from her to 
enable VA to obtain evidence on her behalf, the assistance 
that VA would provide to obtain evidence on her behalf, that 
she should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on her 
behalf, and to submit any evidence in her possession 
pertaining to her claims.  Therefore, the Board finds that 
she was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records and VA examination reports.  In addition, neither the 
veteran nor her representative has identified any additional 
pertinent evidence that could be obtained to substantiate her 
claims.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to the claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claims, no disability ratings or effective 
dates will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

1.  Bilateral knee disorder.

VA afforded the veteran several examinations for her knee 
disorder.  The March 1999 examination report noted an 
impression of mild patellofemoral pain with occasional joint 
swelling and stiffness and X-rays of the knee were normal.  
Likewise, the July 2004 report showed that X-rays of the 
knees revealed normal findings.  The examiner further 
indicated that there was no objective finding on radiographs 
or clinical examination regarding the veteran's knees.  The 
examiner did note, however, that the veteran probably had 
patellofemoral pain which could cause her pain after long 
periods of activity and cause limited, if any, functional 
disability.  

However, Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwwinski, 3 Vet. App. 223, 225 (1992).  

While the veteran has been noted to have pain in her knees, 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Therefore, service connection for a bilateral knee disorder 
is denied as there is no evidence of a current disability.  

While the veteran has suggested that she currently has a 
bilateral knee disorder as a result of service, as a lay 
person, she has no competence to give a medical opinion on 
the diagnosis of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). Consequently, lay assertions of medical 
diagnosis cannot constitute evidence upon which to grant the 
claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).

In sum, the preponderance of the evidence is against finding 
that the veteran currently has a bilateral knee disorder 
related to service.  When the preponderance of evidence is 
against a claim, it must be denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Low back disorder.

The March 1999 VA examination report noted an impression of 
chronic lumbar strain without evidence of neurocompressive 
pathology and X-rays of the lumbar spine were normal.  The 
July 2004 VA examination report also noted that X-rays of the 
lumbar spine were normal.  The examiner indicated that the 
veteran had chronic low back pain without objective findings 
on radiographs or clinical examination.  (The examination 
report reads "[s]he has chronic low back pain with objective 
findings on radiographs or clinical examination." However, 
the Board finds that when read in context with the rest of 
the report, the examiner intended to write that there was low 
back pain "without" objective findings. . . . For example, 
the examiner had earlier indicated on the report that X-rays 
of the lumbar spine were normal, range of motion was full, 
and there was no tenderness or spasm of the musculature).   
There was no mention of lumbar strain.  Though the March 1999 
VA examination report mentioned chronic lumbar strain, it 
appears to have been acute.  See 38 C.F.R. § 3.303 (2006) 
(For the showing of chronic disease, there must be a 
combination of sufficient manifestations to identify the 
disease entity and sufficient observation at the time, as 
distinguished from isolated findings or a diagnosis including 
the word "chronic".)  

While the veteran has been noted to have pain in her low 
back, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  Therefore, service connection for a low 
back disorder is denied as there is no evidence of a current 
disability.  

However, Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwwinski, 3 Vet. App. 223, 225 (1992).  Therefore, as there 
is no indication of a current low back disorder, service 
connection is denied.  

While the veteran has suggested that she currently has a low 
back disorder as a result of service, as a lay person, she 
has no competence to give a medical opinion on the diagnosis 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). Consequently, lay assertions of medical diagnosis 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).

In sum, the preponderance of the evidence is against finding 
that the veteran currently has a low back disorder related to 
service.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

3.  Joint disorder of the arms and legs manifested by pain 
and swelling.

The March 1999 VA examination report noted complaints of 
intermittent wrist swelling with sharp pain extending from 
the wrist up to the elbows with occasional finger tingling 
with numbness and of occasional pain in the anterior tibias.  
Upon examination of the veteran, the examiner noted normal 
wrists, elbows, and forearm rotation and normal tibia.  
Impressions of bilateral intermittent wrist swelling and 
stiffness with unclear etiology and history of bilateral shin 
splints with mild intermittent symptoms were noted.  

A September 2002 VA examination report reflects very mild 
effusion in the ankle on the right side, the veteran's ankle 
range of motion was normal.  Her wrist range of motion was 
also normal.  Additionally, the veteran had 5/5 strength in 
all joints of the upper and lower extremities.  The examiner 
noted multiple joint pain with occasional flare-ups and he 
opined that the veteran's joint pain was secondary to some 
very mild arthritis.  It was reported that X-rays showed mild 
degenerative arthritic changes, though the report did not 
specify what joints were tested.  

Pursuant to the Board's November 2003 remand, another 
examination was provided to the veteran.  The July 2004 VA 
joint examination (to include the shoulder, elbow, wrist, 
hip, knee and ankle) report noted that the veteran had 
symptoms of multiple joint pain with occasional flare-ups.  
Upon examination, the examiner noted that the veteran had 
normal lower extremities and ankles on the tibia x-ray had 
normal appearance without any obvious osseous pathology on X-
ray.  There were no complaints or findings related to the 
upper extremities.  

Currently, there is no showing that the veteran has a joint 
disorder of the arms and legs.  While the September 2002 VA 
examination report noted multiple joint pain thought to be 
due to arthritis and x-rays reportedly revealed arthritis 
(though joints affected were not specified), the current 
examination reveals normal findings.  See 38 C.F.R. § 3.303 
(2006) (For the showing of chronic disease, there must be a 
combination of sufficient manifestations to identify the 
disease entity and sufficient observation at the time, as 
distinguished from isolated findings or a diagnosis including 
the word "chronic").  Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwwinski, 3 Vet. App. 223, 225 (1992).  

While the veteran has been noted to have pain in her joints, 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Therefore, service connection for a joint disorder of the 
arms and legs is denied as there is no evidence of a current 
disability.  

While the veteran has suggested that she currently has a 
joint disorder of the arms and legs as a result of service, 
as a lay person, she has no competence to give a medical 
opinion on the diagnosis of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). Consequently, lay 
assertions of medical diagnosis cannot constitute evidence 
upon which to grant the claim for service connection.  Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the preponderance of the evidence is against finding 
that the veteran currently has a joint disorder of the arms 
and legs related to service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

4.  Chronic throat disorder.

The September 2002 VA examination report noted an impression 
of allergic rhinitis which appeared to be causing 
intermittent sore throat.  The examiner opined that this was 
a genetic disorder.  VA afforded the veteran an examination 
in February 2006 to assess the nature of her disability.  The 
examination report reflects a history of tonsillitis.  
However, the examiner noted that at the present time, the 
veteran did not appear to have any throat pathology on 
examination.  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwwinski, 3 Vet. App. 223, 225 (1992).  Therefore, as there 
is no indication of a current chronic throat condition, 
service connection is denied.  

While the veteran has suggested that she currently has a 
chronic throat condition as a result of service, as a lay 
person, she has no competence to give a medical opinion on 
the diagnosis of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). Consequently, lay assertions of medical 
diagnosis cannot constitute evidence upon which to grant the 
claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).

In sum, the preponderance of the evidence is against finding 
that the veteran currently has a chronic throat condition 
related to service.  When the preponderance of evidence is 
against a claim, it must be denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

5.  Chronic ear infections.

VA clinical records show that the veteran was seen for left 
ear pain/ache and resolved chronic otitis in February 2001.  
Additionally, VA afforded the veteran an examination in 
February 2006 to assess the nature of her disability.  The 
examination report noted a diagnosis of a history of otitis.  
However, the examiner noted that at the present time, the 
veteran did not appear to have any ear pathology on 
examination.  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwwinski, 3 Vet. App. 223, 225 (1992).  Therefore, as there 
is no indication of current chronic ear infections, service 
connection is denied.  

While the veteran has suggested that she currently has 
chronic ear infections as a result of service, as a lay 
person, she has no competence to give a medical opinion on 
the diagnosis of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). Consequently, lay assertions of medical 
diagnosis cannot constitute evidence upon which to grant the 
claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).

In sum, the preponderance of the evidence is against finding 
that the veteran currently has chronic ear infections related 
to service.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral knee disorder is denied. 

Service connection for a low back disorder is denied. 

Service connection for a joint disorder of the arms and legs 
manifested by pain and swelling is denied. 

Service connection for a chronic throat condition is denied.

Service connection for chronic ear infections is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


